Citation Nr: 1527515	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  97-09 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a right ankle disorder. 

3.  Entitlement to an initial rating in excess of 30 percent for bilateral hidradenitis suppurativa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to December 1985 and from January 1987 to September 1995. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 1996 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, and October 2005 and August 2007 rating decisions by the RO in Atlanta, Georgia.  Jurisdiction over the Veteran's VA claims file is currently held by the RO in Atlanta.

In March 2008, the Veteran testified before a Veterans Law Judge (VLJ), and a copy of the hearing transcript (Transcript) is associated with the record.  Since that time, the VLJ who held the hearing in this case has retired.  To that end, the law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  As such, the Veteran was issued a letter in April 2015 informing him of his right to attend a hearing before another VLJ.  The letter also informed him that if he did not respond to the letter within 30 days from the date of the letter, the Board would assume he did not want another hearing and would proceed accordingly.  The 30-day period expired and with no response from the Veteran, the Board will proceed with a decision as to this appeal.

The Board remanded the case for further action by the originating agency in January 2001, July 2008, January 2012, and December 2013.  With regard to the Veteran's right ankle claim only, substantial compliance with the Board's remand directives was not satisfied, and this matter must be remanded once more to ensure proper development.  Stegall v. West, 11 Vet. App. 268 (1998).  

When the appeal was before the Board in January 2012 and December 2013, the Board referred a claim for entitlement to service connection for diabetes mellitus (filed in August 2007) to the Agency of Original Jurisdiction (AOJ) for appropriate action.  The record still does not reflect that any action has been taken on this claim, and it is once against referred to the AOJ.

The issues of entitlement to service connection for a right ankle disorder and an initial rating in excess of 30 percent for bilateral hidradenitis suppurativa, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

An acquired psychiatric disorder had its onset in or is otherwise attributable to the Veteran's military service.


CONCLUSION OF LAW

An acquired psychiatric disorder was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).











REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the Veteran's claim for service connection for an acquired psychiatric disorder is granted herein, and the issues of entitlement to service connection for a right ankle disorder and an initial rating in excess of 30 percent for bilateral hidradenitis suppurativa are remanded in the following section for further development, no discussion of VA's duties to notify and assist is required at this time.

Service Connection

In this case, the Veteran alleges that he has a current diagnosis of PTSD stemming from a traumatic in-service event or events.  Specifically, he raised two in-service stressors: witnessing the death of an ROTC cadet on Ft. Bragg's live fire range during a training exercise in or around April 1982, and the discovery of the body of a fellow soldier who had committed suicide by carbon monoxide poisoning in April 1989.  The Veteran further reported that, while stationed near the demilitarized zone in Korea, he experienced fear during his period of active service because his unit was often on alert.

To that end, the United States Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD specifically requires: (1) a current medical diagnosis of PTSD, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) medical evidence establishing a nexus between the claimed in-service stressor and the current symptomatology of PTSD.  See 38 C.F.R. § 3.304(f) (2014); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Pentecost v. Principi, 16 Vet. App. 124, 129 (2002).  

Effective July 13, 2010, the regulations governing PTSD claims eliminate the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to his/her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor-provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  75 Fed. Reg. 39843-52 (July 13, 2010); 38 C.F.R. § 3.304(f)(3).  

Here, the Veteran's service treatment records do not provide a diagnosis of PTSD or any other psychiatric disorder.  On separation in September 1995, the Veteran's psychiatric evaluation was normal and no psychiatric defects were found.  On his Report of Medical history, he specifically denied loss of memory, and nervous trouble, however he did report frequent trouble sleeping, depression, and excessive worry.

Post service, the Veteran has received VA psychiatric treatment for a number of years with several PTSD diagnoses and dysthymia.  In March 2006, it was noted that the Veteran had chronic PTSD and a history of traumatic experiences in the military.    

In its January 2012 remand, the Board ordered that efforts should be made to verify the Veteran's reported in-service psychiatric stressors, to include the suicide of a friend by carbon monoxide poisoning in Italy in April 1989.  In July 2012, information received from the US Army Criminal Investigation Command confirmed that an Army sergeant committed suicide by carbon monoxide poisoning in April 1989 in Vicenza, Italy.  As noted by the Board in December 2013, the accompanying criminal investigation report appeared to verify one of the Veteran's in-service stressors.  While treatment records from the VAMC also document diagnoses of PTSD and other psychiatric disorders, the stressor(s) that served as the basis for the diagnoses were unclear.  The Veteran testified in March 2008 that he was stationed in Korea, close to the demilitarized zone (DMZ), and experienced fear throughout his period of service as his unit was often on alert.  The Board interpreted these statements as reporting PTSD due to fear of hostile military activity, and found that a VA examination was necessary to determine the nature and etiology of any currently-diagnosed psychiatric disorders.

The Veteran was afforded a VA psychiatric examination in April 2014.  At that time, the examiner indicated three stressors which may have led to the Veteran's PTSD: childhood trauma, racial tension, and the training exercise death.  It was noted that the Veteran's symptoms met the criteria for a diagnosis of PTSD.  This diagnosis was based on the Veteran's reported stressors which included fear of hostile military activity in 1982 during a training exercise, and it was at least as likely as not that his PTSD was related to this incident.  The examiner found that it was less likely than not that PTSD was related to the April 1989 suicide, as this event was not described the Veteran as a major trauma, but as an "incidental recollection."  The Board notes that this observation stands in contrast with the Veteran's own statements, as he consistently listed that incident as a "stressor" throughout the course of this appeal.

An August 2014 Formal Finding of a lack of information required to corroborate a stressor associated with a claim for service connection for an acquired psychiatric disorder, to include PTSD, detailed the exhaustive search to corroborate the Veteran's training exercise stressor.  The Joint Services Records Research Center (JSRRC) was unable to document this accident following a review of U.S. Army historical records.  The U.S. Army Crime Records Center (USACRC) provided a Report of Investigation in July 2012 pertaining to the April 1989 investigation of a suicide by carbon monoxide poisoning in Vicenza, Italy.  The Veteran was not identified as the individual that discovered the body, nor was he referenced within the USACRC investigation report.  USACRC was also unable to locate any records of an accidental death of an ROTC cadet in April 1982.

Based on the opinion provided by the VA examiner in April 2014, VA medical evidence dated after the Veteran was discharged from service satisfies the first and third elements of a PTSD claim under the criteria of 38 C.F.R. § 3.304(f), because it shows that the Veteran has been diagnosed as having PTSD as a result of a stressful incident he reportedly experienced during service.  With regard to the second element (credible supporting evidence that the claimed in-service stressor actually occurred), available records failed to indicate that the reported event took place.  

Pursuant to 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based upon in-service personal assault, evidence from sources other than the Veteran's service records may cooperate the Veteran's account of the stressor incident.  Here, the Veteran did not frame his claim in such a manner.  However, in those cases the Board may look to evidence of behavior changes in the Veteran following the claimed stressor, such as deterioration in his work performance, episodes of depression, panic attacks, or anxiety without an identifiable cause.  The regulation goes on to note that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a stressor event occurred.  As noted above, the Veteran did report frequent trouble sleeping, depression, and excessive worry on separation in 1995.

Further, it has been held that a medical opinion based on a post-service examination of a veteran can be used to establish the occurrence of a stressor; however, the Board may consider and weigh this evidence in the context of the entire record.  Menegassi v. Shinseki, 638 F.3d. 1379 (Fed. Cir. 2011).

In this case, the VA examiner did not indicate that the Veteran's report of in-service trauma lacked credibility.  In fact, his PTSD diagnosis was specifically linked to this event.  In addition, the examiner failed to discuss the Veteran's fear of hostile activity during his time in the Korean DMZ, and the examiner also failed to explain why the Veteran's other stressor, the suicide of a friend, did not qualify as such.  

Because the training exercise, as a stressor, has been confirmed by an examiner commissioned by VA, because an additional stressor (suicide) was confirmed by VA, and because his time in Korea may have resulted in the fear of hostile military activity, the Board finds that each criterion necessary for the grant of service connection for PTSD has been established.  Resolving all doubt in favor of the Veteran, service connection for an acquired psychiatric disorder is warranted in this case.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), is granted, subject to the laws and regulations governing the award of monetary benefits. 


REMAND

To begin, the Veteran claims that he has a current right ankle diagnosis which is related to two instances of ankle complaints during his period of active service.  At the outset, the Board notes that the Veteran has been diagnosed with right ankle strain during the pendency of this appeal.  See VA examination report, January 2013.  Regarding an in-service diagnosis, service treatment records document two right ankle injuries; the first occurred in February 1983 when the Veteran twisted his ankle playing basketball and was diagnosed with a right ankle sprain.  Five years later, the Veteran was again diagnosed with a sprained right ankle after twisting it while walking.  The Veteran also reported experiencing ongoing right ankle symptoms at the September 1995 separation examination, though examination of the lower extremities was normal at that time. 

Post service, VA outpatient reports are replete with complaints of right ankle pain.  An August 2003 x-ray report indicated normal bone alignment with no visible fracture or dislocation.  The soft tissues were grossly within normal limits, and the ankle mortis was intact.  The images demonstrated that the right ankle was within normal limits.  An October 2004 x-ray (performed following a May 2004 VA contract examination) indicated a possible old injury and irregularity of the dome of the right talus.

The Veteran was afforded a VA examination in connection with his claim in January 2013.  As noted above, the Veteran was diagnosed with right ankle strain at that time.  The examiner determined that it was less likely than not that the Veteran's in-service ankle injuries were associated with his current diagnosis.  In support, it was noted that the Veteran had one injury to his right ankle and did not demonstrate continued treatment.  Further, after the Veteran left service, there was no indication that he was consistently treated for a right ankle disorder, and he did not start to experience significant problems until 2009.  The examiner pointed out that right ankle x-rays were normal in May 2010, and that recent film was also normal.

In December 2013, the Board noted that the January 2013 VA examiner's medical opinion was based on a conclusion that x-rays of the right ankle were normal throughout the claims period.  While May 2010 and January 2013 X-rays of the right ankle did not demonstrate any abnormalities, the October 2004 study noted a possible old fracture.  These findings were not addressed by the January 2013 VA examiner.  

Following a Board remand, an addendum opinion was provided in March 2014 by the June 2013 examiner.  In the addendum, the examiner noted both in-service injuries, noting that the 1983 injury had resolved enough for the Veteran to continue with his service career.  However, the October 2004 x-ray was not available for review.  As such, the examiner's opinion was unchanged despite the irregularities of the October 2004 report.  Moreover, the examiner stated that he did not have the Veteran's VA claims file to review, only electronic procedural documents in VBMS, and as such he was also not able to observe the Veteran's complaints of continued ankle pain at the time of separation in 1995. 

The Board notes that the December 2013 remand order clearly instructed the January 2013 VA examiner to review the Veteran's VA claims file, in its entirety.  Specifically, the examiner was asked to review the October 2004 x-ray report and the Veteran's 1995 report of ankle complaints.  Because the Board's December 2013 Remand directives were not followed, the Veteran's claim must once again be remanded so as to ensure a complete record on which to base a decision.  See Stegall.  

Regarding the final issue on appeal, the Veteran's skin disability is rated as 30 percent disabling under Diagnostic Code 7815.  Under this code, bullous disorders affecting more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or which require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs over a 12-month period are evaluated at 60 percent, while those disabilities which cover 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or which require systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during a 12-month period are evaluated at 30 percent disabling.  

Following a January 2013 VA examination, the RO determined that the Veteran's dermatological manifestations warranted a 30 percent evaluation.  Since that time, however, the Veteran has indicated that the examination was inadequate, as it did not take into account flare-ups of his skin disability.  

On remand, the Veteran should be afforded an additional VA dermatological examination, not merely an additional opinion, in conjunction with his claim for an increased evaluation for a skin disability, and the examiner shall provide findings that are consistent with applicable rating criteria, to include all necessary testing, so as to accurately rate the disability on appeal.  The medical examination must consider the records of prior medical treatment in order to assure a fully informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Importantly, every attempt should be made to schedule the VA examination during a flare-up.  

Accordingly, the case is REMANDED for the following action:


1.  Copies of updated treatment records should be obtained and added to the claims folder.

2.  Upon receipt of all additional records, schedule another VA compensation examination to ascertain the severity of the Veteran's service-connected bilateral hidradenitis suppurativa.  The RO/AMC should communicate with the Veteran to ensure that the examination is scheduled during a time when the disability is symptomatic or experiencing flare-ups. The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  All indicated tests and studies should be accomplished, and clinical findings reported in detail.  The examiner must provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his bilateral hidradenitis suppurativa.  The examiner must provide answers to the following questions:

(a) Does the Veteran's bilateral hidradenitis suppurativa cover more than 40 percent of the Veteran's entire body or more than 40 percent of exposed areas?

(b) Has the disability required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs for any 12-month period? 

3.  Return the complete claims file to the VA examiner who authored the January 2013 examination and the January 2014 addendum report, if available.  After reviewing the service treatment records, to include the 1995 Report of Medical History, the October 2004 right ankle x-ray report, and other evidence relevant to the claim, the examiner should issue an addendum medical opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's right ankle disability is etiologically-related to any incident of active duty service, to include the February 1983 and April 1988 right ankle sprains. 

A full explanation for the opinion must be provided. The VA examiner must address the Veteran's two in-service ankle injuries and the complaints of continuing ankle symptoms documented on the August 1995 report of medical history. Additionally, the VA examiner should include discussion of the relevance, if any, of the October 2004 X-ray report indicating a possible old injury of the ankle and mild irregularity at the dome of the talus. 

If the January 2013 examiner is not available, the claims file should be provided to a VA examiner with appropriate expertise to render a medical opinion in this case.

A full rationale (i.e. basis) for all expressed medical opinions must be provided.

4.  After undertaking any other development deemed appropriate, readjudicate the claims on appeal.  If any issue remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


